IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                   Docket Nos. 40317/40791

STATE OF IDAHO,                                 )     2013 Unpublished Opinion No. 707
                                                )
       Plaintiff-Respondent,                    )     Filed: October 11, 2013
                                                )
v.                                              )     Stephen W. Kenyon, Clerk
                                                )
JERALD BRENT BUTLER,                            )     THIS IS AN UNPUBLISHED
                                                )     OPINION AND SHALL NOT
       Defendant-Appellant.                     )     BE CITED AS AUTHORITY
                                                )

       Appeal from the District Court of the Fourth Judicial District, State of Idaho, Ada
       County. Hon. Timothy L. Hansen, District Judge.

       Judgment of conviction, affirmed; order relinquishing jurisdiction, affirmed; order
       denying I.C.R. 35 motion for reduction of sentence, affirmed.

       Sara B. Thomas, State Appellate Public Defender; Sally J. Cooley, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Jessica M. Lorello, Deputy
       Attorney General, Boise, for respondent.
                 ________________________________________________

                    Before GUTIERREZ, Chief Judge; GRATTON, Judge;
                                and MELANSON, Judge


PER CURIAM

       Jerald Brent Butler entered Alford 1 pleas to charges of burglary, Idaho Code § 18-1401,
and misdemeanor battery, I.C. § 18-903(b). The district court sentenced Butler to a unified
sentence of ten years with one year determinate, and retained jurisdiction. Following the period
of retained jurisdiction, the district court relinquished jurisdiction (Docket No. 40317). Butler
appealed.




1
       See North Carolina v. Alford, 400 U.S. 25 (1970).


                                               1
        Thereafter, Butler filed an Idaho Criminal Rule 35 motion, which the district court denied
(Docket No. 40791). Butler appeals asserting that the district court abused its discretion by
relinquishing jurisdiction, by failing to reduce his sentence or place him on probation, and by
denying his I.C.R. 35 motion.
        We note that the decision to place a defendant on probation or whether, instead, to
relinquish jurisdiction over the defendant is a matter within the sound discretion of the district
court and will not be overturned on appeal absent an abuse of that discretion. State v. Hood, 102
Idaho 711, 712, 639 P.2d 9, 10 (1981); State v. Lee, 117 Idaho 203, 205-06, 786 P.2d 594, 596-
97 (Ct. App. 1990). The record in this case shows that the district court properly considered the
information before it and determined that probation was not appropriate. We hold that Butler has
failed to show that the district court abused its discretion by relinquishing jurisdiction.
        Sentencing is a matter for the trial court’s discretion. Both our standard of review and the
factors to be considered in evaluating the reasonableness of the sentence are well established.
See State v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011, 1014-15 (Ct. App. 1991); State
v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App. 1984); State v. Toohill, 103
Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982). When reviewing the length of a sentence,
we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho 722, 726, 170 P.3d 387,
391 (2007). Applying these standards, and having reviewed the record in this case, we cannot
say that the district court abused its discretion.
        A motion for reduction of sentence under I.C.R. 35 is essentially a plea for leniency,
addressed to the sound discretion of the court. State v. Knighton, 143 Idaho 318, 319, 144 P.3d
23, 24 (2006); State v. Gill, 150 Idaho 183, 186, 244 P.3d 1269, 1272 (Ct. App. 2010). In
presenting a Rule 35 motion, the defendant must show that the sentence is excessive in light of
new or additional information subsequently provided to the district court in support of the
motion. State v. Huffman, 144 Idaho 201, 203, 159 P.3d 838, 840 (2007). Upon review of the
record, including any new information submitted with Butler’s Rule 35 motion, we conclude no
abuse of discretion has been shown.
        Therefore, the district court’s order relinquishing jurisdiction, Butler’s judgment of
conviction and sentence, and the district court’s order denying Butler’s Rule 35 motion are
affirmed.




                                                     2